Case 1:19-cv-14612-RMB-AMD Document 11 Filed 08/01/19 Page 1 of 9 PageID: 25



Alan R. Ackerman, Esquire (AA9730)
LAW OFFICES OF ALAN R. ACKERMAN
1719 Route 10 East, Suite 106
Parsippany, NJ 07054
(973) 898-1177
araesq@alanackermanlaw.com

John P. Fuller, Esquire, pro hac vice pending
Fuller, Fuller & Associates, P.A.
12000 Biscayne Blvd., Suite 502
North Miami, FL 33181
(305) 891-5199
jpf@fullerfuller.com

Attorneys for Plaintiff
                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
                                   CAMDEN DIVISION

DENNIS MAURER, Individually,                        :
                                                    :
               Plaintiffs,                          :      Case No.:
vs.                                                 :      1:19-cv-14612-RMB-AMD
                                                    :
BB&T BANK (BRANCH BANKING AND                       :
TRUST COMPANY), a Foreign Corporation,              :
                                                    :
            Defendant(s).                           :
__________________________________________/


                              FIRST AMENDED COMPLAINT

       Plaintiff, DENNIS MAURER, Individually, (sometimes referred to as “Plaintiff”), hereby

sues the Defendant, BB&T BANK (BRANCH BANKING AND TRUST COMPANY), a Foreign

Corporation, (sometimes referred to as “Defendant”), for Injunctive Relief, damages, attorney’s

fees, litigation expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C.

§ 12181 et seq. (“ADA”) and the New Jersey Law Against Discrimination (N.J.S.A.).

                                 COUNT I
                       VIOLATION OF TITLE III OF THE
             AMERICANS WITH DISABILITIES ACT, 42 USC § 12181, et seq.
Case 1:19-cv-14612-RMB-AMD Document 11 Filed 08/01/19 Page 2 of 9 PageID: 26



        1.        Plaintiff, Dennis Maurer, is an individual residing at 8 Prospect Ave., Egg Harbor

Township, NJ 08234, in the County of Atlantic.

        2.        Defendant’s properties, BB&T Bank, are located at:

                                                      BB&T Bank
             BB&T Bank
                                                      20 W Chestnut Avenue
             2106 New Road, Suite B1
                                                      Vineland, NJ 08360
             Linwood, NJ 08221
                                                      BB&T Bank
             BB&T Bank
                                                      1748 S Lincoln Avenue
             464 Wheat Road
                                                      Vineland, NJ 08361
             Vineland, NJ 08360
                                                      BB&T Bank
             BB&T Bank                                901 N 2nd Street
             2302 N Delsea Drive                      Millville, NJ 08322
             Vineland, NJ 08360



        3.       Venue is properly located in the District of New Jersey because venue lies in the

judicial district of the property situs. The Defendant’s properties are located in and does business

within this judicial district.

        4.       Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

original jurisdiction over actions which arise from the Defendant’s violations of Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See, also, 28 U.S.C. § 2201 and §

2202.

5.      Plaintiff DENNIS MAURER is a New Jersey resident, is sui juris, and qualifies as an

individual with disabilities as defined by the ADA. Mr. Maurer has multiple sclerosis and is

mobility impaired, and uses a wheelchair for mobility. Dennis Maurer has visited the subject

properties which form the basis of this lawsuit and plans to return to the subject properties in the

near future to avail himself of the goods and services offered to the public at the properties. The

Plaintiff has encountered architectural barriers at the subject properties, which have limited his


                                                  2
Case 1:19-cv-14612-RMB-AMD Document 11 Filed 08/01/19 Page 3 of 9 PageID: 27



access to the Defendant’s properties, and to the goods, services, facilities, privileges, advantages,

and accommodations offered at Defendant’s properties. The ADA violations and barriers to access

at these banks are more specifically set forth in this Complaint. The barriers to access at the

properties have endangered his safety.

       6.      Dennis Maurer, has a realistic, credible, existing and continuing threat of

discrimination from the Defendant’s non-compliance with the ADA with respect to the properties

as described, but not necessarily limited to the allegation in paragraph 8 of this Complaint. Plaintiff

has reasonable grounds to believe that others will continue to be subjected to discrimination in

violation of the ADA by the Defendant. Dennis Maurer desires to visit the subject BB&T Bank

locations not only to avail themselves of the goods and services available at the properties, but to

assure himself that the subject properties are in compliance with the ADA so that he and others

similarly-situated will have full and equal enjoyment of the properties, without fear of

discrimination.

       7.      The Defendant has discriminated against the Plaintiff by denying him access to,

and full and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et seq.

       8.      The Defendant has discriminated, and is continuing to discriminate, against the

Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of $500,000

or less). Preliminary inspections of the BB&T Banks properties have shown that violations exist.

These violations that Dennis Maurer has personally observed or encountered include, but are not

limited to:




                                                  3
Case 1:19-cv-14612-RMB-AMD Document 11 Filed 08/01/19 Page 4 of 9 PageID: 28



      Parking and Exterior Accessible Route

   a) Parking spaces throughout BB & T Banks are not maintained, are not located on the closest
      available accessible route and lack adequate access aisles, violated Sections 502 and 502.4
      of the 2010 Accessibility Standards. These conditions prevent Mr. Maurer and those in
      wheelchairs to access BB & T Bank freely and safely.

   b) Curb ramps at BB & T Banks contain changes of level and slopes/cross slopes beyond the
      limits, violating Sections 406 and 502.7 of the 2010 Accessibility Standards. These
      conditions presented a risk of damage to Mr. Maurer’s wheelchair and created a safety
      hazard.

   c) The exterior accessible route at the majority of the inspected BB & T Banks contains cross
      slopes and abrupt changes of level, violating Sections 402 and 403.4 of the 2010
      Accessibility Standards. These conditions presented a tipping hazard for Mr. Maurer and
      created a hazard to his safety.

   d) BB & T Banks fail to provide a safe accessible route to the adjacent bus stop, street or
      sidewalk, violating Section 206.2.1 of the 2010 Accessibility Standards. This is a common
      feature at all of the inspected BB & T Banks. The lack of an accessible route to the
      sidewalk and bus stops eliminated access for Mr. Maurer.

      Access to Goods and Services

   e) Entering BB & T Banks is impeded by slopes and abrupt changes of level beyond limits,
      violating Section 404 of the 2010 Accessibility Standards. Mr. Maurer at some banks
      requires assistance to enter.

   f) Counters and writing surfaces throughout BB & T Banks are mounted beyond the reach of
      Mr. Maurer and others in wheelchairs, violating Sections 308 and 901, 904 of the 2010
      Accessibility Standards. This is a common feature at all inspected BB & T Banks. Mr.
      Maurer requires assistance at counters and writing surfaces. Mr. Maurer on numerous
      occasions was embarrassed due to the lack of equivalent facilitation at BB & T Bank
      Counters.

      Restrooms

   g) BB& T was unclear on policies and procedures regarding restrooms for disabled use.

      Maintenance

   h) The accessible features of the facility are not maintained, creating barriers to access for
      the Plaintiff, as set forth herein, in violation of 28 C.F.R. §36.211.




                                                4
Case 1:19-cv-14612-RMB-AMD Document 11 Filed 08/01/19 Page 5 of 9 PageID: 29



     9.        All of the foregoing violations are also violations of the 1991 Americans with

Disabilities Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible

Design, as promulgated by the U.S. Department of Justice.

   10.         The discriminatory violations described in paragraph 8 are not an exclusive list

of the Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant’s place of

public accommodation in order to photograph and measure all of the discriminatory acts violating

the ADA and all of the barriers to access. The Plaintiff, has been denied access to, and has been

denied the benefits of services, programs and activities of the Defendant’s buildings and its

facilities, and have otherwise been discriminated against and damaged by the Defendant because

of the Defendant’s ADA violations, as set forth above. The Plaintiff, and all others similarly-

situated will continue to suffer such discrimination, injury and damage without the immediate

relief provided by the ADA as requested herein. In order to remedy this discriminatory situation,

the Plaintiff requires an inspection of the Defendant’s place of public accommodation in order to

determine all of the areas of non-compliance with the Americans with Disabilities Act.

         11.   Defendant has discriminated against the Plaintiff by denying them access to full

and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of its place of public accommodation or commercial facility in violation of 42

U.S.C. § 12181 et seq. and 28 C.F.R 36.302 et seq. Furthermore, the Defendant continues to

discriminate against the Plaintiff, and all those similarly-situated by failing to make reasonable

modifications in policies, practices or procedures, when such modifications are necessary to afford

all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

disabilities; and by failing to take such efforts that may be necessary to ensure that no individual




                                                 5
Case 1:19-cv-14612-RMB-AMD Document 11 Filed 08/01/19 Page 6 of 9 PageID: 30



with a disability is excluded, denied services, segregated or otherwise treated differently than other

individuals because of the absence of auxiliary aids and services.

      12.        Plaintiff is without adequate remedy at law and is suffering irreparable harm.

Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is

warranted. Furthermore, the public interest would not be disserved by a permanent injunction.

       13.       Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28

C.F.R. 36.505.

       14.       Defendant is required to remove the existing architectural barriers to the physically

disabled when such removal is readily achievable for its place of public accommodation that have

existed prior to January 26, 1992, 28 C.F.R. 36.304(a); in the alternative, if there has been an

alteration to Defendant’s place of public accommodation since January 26, 1992, then the

Defendant is required to ensure to the maximum extent feasible, that the altered portions of the

facility are readily accessible to and useable by individuals with disabilities, including individuals

who use wheelchairs, 28 C.F.R. 36.402; and finally, if the Defendant’s facility is one which was

designed and constructed for first occupancy subsequent to January 26, 1993, as defined in 28

C.F.R. 36.401, then the Defendant’s facility must be readily accessible to and useable by

individuals with disabilities as defined by the ADA.

       15.       Notice to Defendant is not required as a result of the Defendant’s failure to cure the

violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees and

gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff or

waived by the Defendant.




                                                   6
Case 1:19-cv-14612-RMB-AMD Document 11 Filed 08/01/19 Page 7 of 9 PageID: 31



   16.         Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiff Injunctive Relief, including an order to require the Defendant to alter BB&T Bank to

make its facilities readily accessible and useable to the Plaintiff and all other persons with

disabilities as defined by the ADA; or by closing the facility until such time as the Defendant cures

its violations of the ADA.

         WHEREFORE, Plaintiff respectfully requests:

            a) The Court issue a Declaratory Judgment that determines that the Defendant at the

               commencement of the subject lawsuit is in violation of Title III of the Americans

               with Disabilities Act, 42 U.S.C. § 12181 et seq.

            b) Injunctive relief against the Defendant including an order to make all readily

               achievable alterations to the facility; or to make such facility readily accessible to

               and usable by individuals with disabilities to the extent required by the ADA; and

               to require the Defendant to make reasonable modifications in policies, practices or

               procedures, when such modifications are necessary to afford all offered goods,

               services, facilities, privileges, advantages or accommodations to individuals with

               disabilities; and by failing to take such steps that may be necessary to ensure that

               no individual with a disability is excluded, denied services, segregated or otherwise

               treated differently than other individuals because of the absence of auxiliary aids

               and services.

            c) An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

               § 12205.




                                                 7
Case 1:19-cv-14612-RMB-AMD Document 11 Filed 08/01/19 Page 8 of 9 PageID: 32



           d) Such other relief as the Court deems just and proper, and/or is allowable under

               Title III of the Americans with Disabilities Act. The Order shall further require the

               Defendant to maintain the required assessable features on an ongoing basis.

                                COUNT II
           VIOLATION OF NEW JERSEY LAW AGAINST DISCRIMINATION

     17.       Plaintiff re-alleges all prior obligations as if fully set forth herein. Plaintiff repeats

the allegations contained in all of the proceeding paragraphs.

     18.       Defendant’s facility is a place of public accommodation as defined by N.J.S.A.

10:5-5, (New Jersey Law Against Discrimination).

     19.       New Jersey law provides that all persons shall have the opportunity to obtain all the

accommodations, advantages, facilities and privileges of any place of public accommodation

without discrimination on the basis of disability. This opportunity is recognized and declared to

be a civil right. (See, N.J.S.A. 10:5-4.)

     20.       As a result of the aforementioned discrimination, Plaintiff Dennis Maurer has

sustained, inconvenience, emotional distress, mental anguish and suffering and humiliation, and

other injuries, in violation of the New Jersey Law Against Discrimination.

       WHEREFORE, Dennis Maurer demands judgment for damages, injunctive relief,

attorneys’ fees, litigation expenses, including expert fees and costs pursuant to the New Jersey

Law Against Discrimination.

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 1st day of August, 2019, a true and correct copy of the
foregoing has been forwarded via Regular U.S. Mail to counsel for Defendant: Christopher




                                                   8
Case 1:19-cv-14612-RMB-AMD Document 11 Filed 08/01/19 Page 9 of 9 PageID: 33



T. Cognato, Esq., cognatoc@ballardspahr.com; Meredith Swartz Dante, Esq.,
dantem@ballardspahr.com; Ballard Spahr LLP, 1735 Market Street, 51st Floor, Philadelphia, PA
19103.

Date: August 1, 2019                      Respectfully Submitted,



                                          _____________________________________
                                      AlaAlan R. Ackerman, Esquire (AA9730)
                                         LAW OFFICES OF ALAN R. ACKERMAN
                                         1719 Route 10 East
                                         Parsippany, NJ 07054
                                         Ph: (973) 898-1177
                                         Fax: (973) 898-1230
                                         Email: araesq@alanackermanlaw.com

                                          John P. Fuller, Esquire, pro hac vice pending
                                          FULLER, FULLER & ASSOCIATES, P.A.
                                          12000 Biscayne Blvd., Suite 502
                                          North Miami, FL 33181
                                          Ph: (305) 891-5199
                                          Fax: (305) 893-9505
                                          Email: jpf@fullerfuller.com

                                          Counsel for Plaintiff Dennis Maurer




                                             9
